DETAILED ACTION
Response to Amendment
The amendment filed on 12/2/2021 has been entered and considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto (PGPUB 2015/0122621 A1).

As to claim 1, Fukumoto (Figs. 7-8B) teaches, a keyboard (keyboard 302, which includes actuator switch 700 in Fig. 7, ¶ 43), comprising:
a frame structure (spacer 716) having an interaction region (i.e. region of each actuator switch 700 as shown in Fig. 7)(¶ 57)
a key body (film electrode 706) positioned in the interaction region and movable between an actuated position (Fig. 8B: i.e. position of the electrodes 706 while being pressed by a finger) relative to the frame structure and an unactuated position (Fig. 8A) relative to the frame structure, the key body having a top surface (i.e. top surface of film electrode 710)(Fig. 7);
a layer of material (base film 704 and flexible film 708) continuously extending across the interaction region (Figs. 7-8B), the layer of material being at least partially substantially coplanar with the top surface of the key body between the key body and the frame structure when the key body is in the unactuated position (i.e. there are three main parts for the Fukumoto’s base film 704. A first portion is directly above spacer 716  and is fixed in vertical position as shown in Figs. 7A, 7B. A second portion is attached above film electrode 706 and is capable moving up and down based on user’s input as shown in Figs. 7A, 7B. A third portion is the flexible portion of the base film 704 and flexible film 708 between the first and second portions discussed above. As shown in Fig. 8B, the third portion is the slanted portion that allows the film electrode 706 to move up/down and come in contact with piezo electrode 714 and is not supported by spacer 716 or film electrodes 706. All three of these portions of the base film 704 are coplanar as shown in Fig. 8A when unactuated),
(column electrode 1106, which runs horizontally in Fig. 12A and upper flexible film 1108) extending at least partially under the top surface of the key body (i.e. upper flexible film 1108 extends under the top surface of the keybody, or film electrode 1112)(Fig. 12A).
	
As to claim 2, Fukumoto (Figs. 7-8B) teaches, a second layer (flexible film 708) of material positioned below the layer of material and extending across the interaction region and the key body, the second layer of material being substantially parallel to the layer of material (Figs. 8A, 8B).

As to claim 3, Fukumoto (Fig. 8A) teaches, wherein the layer of material at least partially extends over the top surface of the key body (Fig. 8A: i.e. base film 704 sits on top of film electrode 706)(Fig. 8A).

	As to claim 5, Fukumoto (Figs. 7-8B) teaches, wherein the layer of material is configured to deform between the top surface and the frame structure (Fig. 7B: i.e. the portion of base film 704 and flexible film 708 deform to allow film electrode 706 to move vertically and come in contact with piezo electrode 714. This deforming portion of the layer of material is the identical portion that Examiner describes as the third portion in Fig. 1 above).

As to claim 7, Fukumoto (Figs. 7-8B) teaches, a switch (piezo actuator 700) actuatable by movement of the key body between the unactuated and actuated (¶ 57: i.e. as shown in Fig. 8, when user presses, film electrode 706 come in contact with piezo electrode film 714 to actuate the piezo actuator 700).

	As to claim 8, Fukumoto (Figs. 7-8B) teaches, a base layer (base plan 712) attached to the frame structure, wherein the top surface of the key body is configured to move relative to the base layer between the unactuated position and the actuated position while remaining substantially parallel to the base layer (Figs. 8A, 8B: i.e. film electrode 706 and key top 710 move vertically while base plane 712 is unactuated and is fixed in position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Sato et al (PGPUB 2013/0199911 A1).
As to claim 9, Fukumoto (Figs. 12A-12B) teaches, an interface button (actuator switch of 1100 in Fig. 11), comprising:
a frame structure (spacer 112);
a button body (column electrode 1106, film electrode 1112, row electrode 1104) having a periphery (i.e. left and right sides of the electrodes enclosed by 1106 and 1108) and an upper end (i.e. upper surface of the electrode 1106, 1112, and 1104)(Fig. 8A);
a sensor (high impedance input detector 514) to detect interaction of a user with the button body (¶ 53);
a resilient structure (i.e. horizontal column electrode 1106 and flexible film 1108) laterally connecting the periphery of the button body to the frame structure (¶ 63: Fig. 12A and 12B show that 1106 and 1108 encloses the electrodes 1104, 1106 and 1112);
wherein the resilient structure is configured to elastically deform upon movement of the button body from a first position (i.e. upper position in Fig. 12A) relative to the frame structure to a second position (i.e. lower position in Fig. 12B) relative to the frame structure (¶ 65, 66),
wherein the resilient structure includes a first portion (i.e. portions of upper flexible film 1108 and column electrode 1106 that surround the film electrode 1112) surrounding a recessed second portion (i.e. portion of flexible film 1108 below row electrode 1104, column electrode 1106, and film electrode 1112 that has opening on at the center area, which reveals 1112 on the bottom surface) 
Fukumoto does not specifically teach wherein the resilient structure includes a first portion surrounding a recessed second portion positioned above the upper end of the button body.
Sato (Figs. 3A, 3C) teaches, wherein the resilient structure includes a first portion (i.e. ring shaped area of 11a as shown in Fig. 3A) surrounding a recessed (i.e. the cross-shaped area of 11a with openings and located between the center disc shape and the ring shaped area as shown in Fig. 3A) above the upper end of the button body (Fig. 3C: i.e. membrane sheet 11 and 11a are placed on top surface of the button with contacts 12a).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Sato’s membrane structure into Fukumoto’s button, so as to provide button structure with key illumination with uniform brightness using a simple structure (¶ 20).

	As to claim 10, Fukumoto (Figs. 12A, 12B) teaches, wherein the sensor comprises a touch-sensitive device (¶ 36: i.e. Fukumoto’s actuator switch si responsive to touch pressure).

As to claim 11, Fukumoto (Fig. 7) teaches, 9, wherein the resilient structure (i.e. flexible film 708 and base film 704 above gap 802 are less rigid compared to flexible film 708 and base film 704 above spacer 716 due to the support from spacer 716) has reduced rigidity between the frame structure and the button body (Fig. 8A, 8B: i.e. this is shown by the figure as 704 and 708 bent above gap area but are still fixed and horizontal above spacer 716).

As to claim 12, Fukumoto (Fig. 11) teaches, wherein the resilient structure comprises a continuously-formed sheet of material (flexible film 1108 is continuous sheet as shown in Fig. 11).

As to claim 13, Fukumoto (Figs. 12A, 12B) teaches, wherein the resilient structure comprises a diaphragm (i.e. pocket shaped enclosure that encloses electrodes 1104, 1106 and 1112) extending from the frame structure across the button body (Fig. 12A, 12B)

As to claim 14, Fukumoto (Figs. 12A, 12B) teaches, wherein the resilient structure elastically stretches upon movement of the button body from the first position to the second position (Figs. 12A and 12B: i.e. the column electrodes 1106 and flexible film 1108 bend and stretch in shape as shown in the figure, ¶ 59).


Claims 6, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Lin et al (PGPUB 2017/0023983 A1)

As to claim 6, Fukumoto (Fig. 7) teaches, wherein the layer of material seals a gap (gap 802) between the frame structure and the key body against fluid ingress through the gap .
Fukumoto does not specifically teach the layer of material seals a gap between the frame structure and the key body against fluid ingress through the gap.
Lin (Figs. 3A, 3B) teaches, wherein the layer of material (waterproof structure 120) seals a gap (i.e. open space between each keys 52 and inside the waterproof structure 12 as shown in Figs. 3A, 3B) between the frame structure and the key body against fluid ingress through the gap  (ribs 126)(¶ 27).
(¶ 27).

As to claim 15, Fukumoto (Figs. 7, 12A, 12B) teaches, an keyboard interface (keyboard 302), comprising:
a frame (spacer 716);
a key body (film electrode 706, electrode 1112) movable relative to the frame, the key body having a top surface (Figs. 12A, 12B: i.e. upper surface of film electrode 706 or 1112);
a layer of material (flexible film 708 or column electrodes 1106/1108) attached to the key body (i.e. connected to film electrode 706/electrode 1112) and to the frame (spacer 716), the layer of material being substantially flat between the key body and the frame and extending at least partially under the top surface of the key body (i.e. upper flexible film 1108 extends under the top surface of the key body, or film electrode 1112)(Fig. 12A).
Fukumoto does not specifically teach wherein the layer of material prevents ingress of fluids between the key body and the frame.
Lin (Figs. 3A, 3B) teaches, wherein the layer of material (waterproof structure 120) prevents ingress of fluids between the key body (keys 52a) and the frame (ribs 126)(¶ 27).
(¶ 27).

As to claim 16, Fukumoto teaches, the keyboard interface of claim 15, but does not teach wherein the layer of material prevents ingress between a second key body and the frame, wherein the layer of material is attached to the second key body.
Lin (Figs. 3A, 3B) teaches, wherein the layer of material prevents ingress between a second key body (center 52a in Fig. 3A: i.e. Examiner is considering first key body as left 52a in Fig. 3A) and the frame, wherein the layer of material is attached to the second key body (i.e. attached via movable portion 122 and 52a).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s waterproof structure into Fukumoto’s flexible film structure, so as to make the actuation switch waterproof (¶ 27).

As to claim 17, Fukumoto (Fig. 8B) teaches, wherein the layer of material comprises a material more flexible than the key body or the frame (Fig. 8B: i.e. when user presses the button, electrodes 706 and 714 is not shown to be deformed, while 704 and 708 are bent).
Fukumoto does not specifically the material comprising a mesh, fabric, or silicone.
Lin (Fig. 3A) teaches, the material comprising a mesh, fabric, or silicone (silicone)(¶ 25).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s waterproof structure into Fukumoto’s flexible film structure, so as to make the actuation switch waterproof (¶ 27).

	As to claim 18, Fukumoto teaches the keyboard interface of claim 15, but does not specifically teach bonded layer.
	Lin (Fig. 2) teaches, wherein the layer of material comprises bonded layers, wherein a first portion (i.e. waterproof structure around movable portion 122) the layer of material is more stiffened by the bonded layers than a second portion (i.e. waterproof structure around grooves 128) of the layer of material (Figs. 3A, 3B: i.e. deformation of waterproof structure 120 is shown around the groove 128, which has thinner thickness than the thickness of movable portions 122).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s waterproof structure into Fukumoto’s flexible film structure, so as to make the actuation switch waterproof (¶ 27).

As to claim 19, Fukumoto (Fig. 7) teaches, a touch sensor (pressure) operable at the layer of material (i.e. switch is actuated by pressing directly onto flexible film 108).
As to claim 20, Fukumoto (Figs. 7, 8B) teaches wherein a portion of the layer of material between the key body and the frame is substantially co-planar with a top (i.e. there are three main parts for the Fukumoto’s base film 704. A first portion is directly above spacer 716  and is fixed in vertical position as shown in Figs. 7A, 7B. A second portion is attached above film electrode 706 and is capable moving up and down based on user’s input as shown in Figs. 7A, 7B. A third portion is the flexible portion of the base film 704 and flexible film 708 between the first and second portions discussed above. As shown in Fig. 8B, the third portion is the slanted portion that allows the film electrode 706 to move up/down and come in contact with piezo electrode 714 and is not supported by spacer 716 or film electrodes 706. All three of these portions of the base film 704 are coplanar as shown in Fig. 8A when unactuated).

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. 
Applicant has amended claims 1 and 15 to recite the limitations, “the layer of material extending at least partially under the top surface of the key body” and argues that this new limitation is not taught by Fukumoto prior art. Further, Applicant argues that 1) the electrode 1106 does not configured to elastically deform, does not laterally connect the periphery of the alleged button body to a frame structure, and cannot be resilient structure. Furthermore, Applicant argues that Fukumoto’s figures are erroneous. Finally, Applicant argues that the claimed limitations overcome Fukumoto’s teachings.

Even if Fukumoto’s figures are erroneously labeled with wrong reference numeral as Applicant discussed, the figures still teach that two membranes are flexible and capable of deforming based on the user’s press or actuation on the button structure. Further, Fig. 12B clearly teaches that the portion of the lower membrane is placed under the top surface of the electrode structure as discussed above. Since Examiner provided previous office action’ explanations mostly based on the figures and the figures clearly teach the limitations of claims 1 and 15, Examiner believes that the ground of previous office action is proper. Therefore, the rejection is updated in view of Applicant’s amendment and is maintained FINAL.
 
Applicant’s arguments with respect to claim(s) 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691